Title: I Sing My Plain Country Joan, 1742
From: Franklin, Benjamin
To: 


There can be little doubt that Franklin composed these verses to his wife. They are assigned to him in two different anecdotes, which, though the incidents described are separated by forty years, are not inconsistent. The first, from the family of Franklin’s friend John Bard, relates how, at a meeting of some club, possibly the Junto, someone jokingly took exception to the practice of married men singing songs poets had written in praise of their mistresses. Next morning Dr. Bard, who had been one of the company and may have been the expostulator, received the following song from Franklin, with a request that he be ready to sing it at the next meeting. The second anecdote was conveyed to a London magazine by one John Ellis, Jr., in 1807. Franklin was one of the guests at a dinner in Paris at which each person was to compose verses in praise of a wife. When his turn came Franklin had ready this song. He subsequently gave a copy to a woman friend, and told her the circumstances; and she gave them to Ellis to publish.
Franklin himself provided further evidence of his connection with the song. Writing in playful vein to Catharine Ray, September 11, 1755, he informed her that Deborah Franklin “talks of bequeathing me to you as a Legacy; But I ought to wish you a better, and hope she will live these 100 Years; for we are grown old together, and if she has any faults, I am so us’d to ’em that I don’t perceive ’em, as the Song says,” and he quoted the stanza here inserted next to the last.

Finally, the manuscript from which the song is printed here, though not in Franklin’s hand, certainly belonged to him. It is preserved among his papers and Deborah has written on the back of one sheet a note of charges to an unknown customer at the New Printing-Office—8d. for an almanac, for example. Carl Van Doren printed the verses without assigning a date, though he mentions that Bard moved from Philadelphia in 1746. If Franklin’s “plain Country Joan” was Deborah, the reference to twelve years of marriage would fix the date of composition at about 1742.
 
Song[c. 1742]

Of their Chloes and Phillisses Poets may prate
I sing my plain Country Joan
Now twelve Years my Wife, still the Joy of my Life
Blest Day that I made her my own,
My dear Friends
Blest Day that I made her my own.


  
    2
Not a Word of her Face, her Shape, or her Eyes,
Of Flames or of Darts shall you hear;
Tho’ I Beauty admire ’tis Virtue I prize,
That fades not in seventy Years,
My dear Friends

  
3
In Health a Companion delightfull and dear,
Still easy, engaging, and Free,
In Sickness no less than the faithfullest Nurse
As tender as tender can be,
My dear Friends

  
4
In Peace and good Order, my Houshold she keeps
Right Careful to save what I gain
Yet chearfully spends, and smiles on the Friends
I’ve the Pleasures to entertain
My dear Friends


  
5
She defends my good Name ever where I’m to blame,
Friend firmer was ne’er to Man giv’n,
Her compassionate Breast, feels for all the Distrest,
Which draws down the Blessing from Heav’n,
My dear Friends

  
6
Am I laden with Care, she takes off a large Share,
That the Burthen ne’er makes [me] to reel,
Does good Fortune arrive, the Joy of my Wife,
Quite doubles the Pleasures I feel,
My dear Friends

  
7
In Raptures the giddy Rake talks of his Fair,
Enjoyment shall make him Despise,
I speak my cool sence, that long Experience,
And Enjoyment have chang’d in no wise,
My dear Friends

  
[Some Faults we have all, and so may my Joan,
But then they’re exceedingly small;
And now I’m us’d to ’em, they’re just like my own,
I scarcely can see ’em at all,
My dear Friends,
I scarcely can see them at all.]

  
8
Were the fairest young Princess, with Million in Purse
To be had in Exchange for my Joan,
She could not be a better Wife, mought be a Worse,
So I’d stick to my Joggy alone
My dear Friends
I’d cling to my lovely ould Joan.

